In a habeas corpus proceeding, the appeals are from (1) a judgment of the Supreme Court, Queens County (Rotker, J.), dated January 12, 1984, which granted the petition and writ, vacated the parole revocation warrant and restored petitioner to parole status and (2) as limited by their brief, from so much of an order of the same court, dated March 1, 1984, as upon reargument, adhered to its prior determination.
Appeal from the judgment dismissed, without costs or disbursements. Said judgment was superseded by the order, made upon reargument.
Order reversed insofar as appealed from, on the law, without costs or disbursements, judgment vacated, parole revocation warrant reinstated, proceeding dismissed, and petitioner is directed to surrender himself to respondent Superintendent of Queensboro Correctional Facility for a final parole revocation hearing.
On October 1, 1983, petitioner was observed by an experienced police officer handing what appeared to be a white glassine envelope to an unnamed person in an area rampant with narcotics activities. Petitioner was found to be in possession of 24 glassine envelopes containing a substance alleged to be cocaine. Under the circumstances, it was error for Criminal Term to have concluded that the evidence presented at the preliminary hearing was insufficient to give rise to probable cause to believe that petitioner had committed acts which would constitute a violation of parole (see, People ex rel. Calloway v Skinner, 33 NY2d 23, 31). Mangano, J. P., Brown, O’Connor and Weinstein, JJ., concur.